     Case 3:18-cv-02287-GPC-MSB Document 38 Filed 11/16/18 PageID.2963 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     SECURITIES AND EXCHANGE                           Case No.: 18CV2287-GPB(BLM)
       COMMISSION,
12
                                        Plaintiff,       ORDER FOLLOWING HEARING
13                                                       ON PRELIMINARY INJUNCTION
       v.
14
       BLOCKVEST, LLC and REGINALD
15
       BUDDY RINGGOLD, III a/k/a RASOOL
16     ABDUL RAHIM EL,
17                                   Defendants.
18
19           On November 16, 2018, the court held a hearing on Plaintiff’s motion for
20    preliminary injunction. (Dkt. No. 37.) After hearing from the parties, the Court
21    submitted the motion on the papers in order to conduct further analysis and review.
22    Accordingly, the TRO and Order To Show Cause Re Preliminary Injunction and Orders:
23    (1) Freezing Assets; (2) Prohibiting the Destruction of Documents; (3) Granting
24    Expedited Discovery; and (4) Requiring Accountings shall be extended, and shall remain
25    ///
26    ////
27    ////
28    ////

                                                     1
                                                                              18CV2287-GPB(BLM)
     Case 3:18-cv-02287-GPC-MSB Document 38 Filed 11/16/18 PageID.2964 Page 2 of 2


 1    in full force and effect until the Court’s ruling on the preliminary injunction.
 2          IT IS SO ORDERED.
 3    Dated: November 16, 2018
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                  18CV2287-GPB(BLM)
